Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 12/14/2021 has been considered.  Claims 1, 3-4, 8, and 12-15 have been amended, Claim 2 has been cancelled, and Claims 1 and 3-20 are pending.  The pending claims are addressed in the action below.  

Response to Arguments
	Applicant argues that the cited art does not teach a drop support spring system.  Examiner respectfully disagrees and notes that Lewis et al. do teach a weight spring lowering in an enclosure upon receipt of a package in paragraph [0050].  Further, Kimchi et al. do teach a system of dropping packages into a drop-box in paragraph [0090].  As indicated in the action below, Examiner submits that there is proper motivation for combining the system of Lewis et al. with the system of Kimchi et al.  Accordingly, Examiner maintains the rejection as indicated below.  

Claim Objections
Claims 1 and 3-20 are objected to because of the following informalities:
Claim 1 recites “a first top half cover and a second top half cover, together enable” and should instead recite “a first top half cover and a second top half cover that together enable….”  Claim 1 is therefore objected to for this informality.  Claims 3-12 depend on Claim 1 and are therefore also objected to for this informality.  
Claim 1 recites “the second top half covers” and should instead recite “the second top half cover.”  Claim 1 is therefore objected to for this informality.  Claims 3-12 depend on Claim 1 and are therefore also objected to for this informality.  
Claim 13 recites “for secure drone delivery to and holding” and while it is clear that the claim references a program product usable for receiving drone deliveries and for holding the delivered items in a lockbox, Examiner respectfully requests that Applicant amend the noted recitation to properly reflect Applicant’s intent.  Claim 13 is therefore objected to for this informality.  Claims 14-20 depend on Claim 13 and are therefore also objected to for this informality.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 13 recites “the closest lock box” without antecedent basis.  Claim 13 is therefore rejected as indefinite.  Claims 14-20 depend on Claim 13 and are therefore also rejected as indefinite.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. Patent Application Publication No. 20150120094) in view of Lewis et al. (U.S. Patent Application Publication No. 20180092484).  

	As per Claim 1, Kimchi et al. disclose a box for drone drop off comprising:
	an enclosure having global location coordinates discoverable by a drone shipping company for a recipient of a package (Kimchi et al. disclose UAV delivery to secure locations using GPS data (FIG. 5) [0124);
	a secured side access door for the recipient to access an inside of the enclosure to receive, secure, hold and enable retrieval of the package (Kimchi et al. disclose a locked side door of a storage compartment [0086]);
	a first top half cover and second top half cover, where the top covers together enable a top access into the enclosure for package drop release delivery therein (Kimchi et al. disclose two top half covers that open to receive a package (FIG. 4 Items 403A and 403B));
a package plate configured to receive the package under the first and second half top covers (Kimchi et al. disclose a shelf (FIG. 4) [0072]);
	a drop support system configured to support the drop release delivery of a lighter package onto the package plate and drop heavier packages (Kimchi et al. disclose lighter deliveries and heavier deliveries [0117] released into a drop-box [0090]);
	a sensor configured to detect the proximity of the drone to enable an opening of the top half covers (Kimchi et al. disclose cameras for detecting the position of the UAV [0069]);
	an electronic processor configured to communicate with the drone and with the drone shipping company regarding the package delivery and the package receipt (Kimchi et al. teach a control center (FIG. 4 Item 401)).
Kimchi et al. do not explicitly disclose but Lewis et al. do teach a drop support spring system configured to drop heavier packages further down into the enclosure [0050].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with a drop support spring system configured to drop heavier packages further down into the enclosure as seen in Lewis et al. in order to increase capacity of the box, thereby increasing storage use, and thus decreasing trips to the receptacle.  One having ordinary skill in the art would be motivated to make this modification in order to decreasing human time and effort in package retrieval, thereby enhancing satisfaction for users of the system.  These inventions when viewed in a combined state would yield predictable results in facilitating package deliveries.

	As per Claim 3, Kimchi et al. disclose the drop support system is configured to allow multiple packages to be received into the enclosure via dropping a package plate further down into the enclosure [0085].
	Kimchi et al. do not explicitly disclose but Lewis et al. do teach drop support spring system [0050].
drop support spring system as seen in Lewis et al. in order to increase capacity of the box, thereby increasing storage use, and thus decreasing trips to the receptacle.  One having ordinary skill in the art would be motivated to make this modification in order to decreasing human time and effort in package retrieval, thereby enhancing satisfaction for users of the system.  These inventions when viewed in a combined state would yield predictable results in facilitating package deliveries.

	As per Claim 5, Kimchi et al. disclose an electronic lock configured to secure the first and the second top half covers (Kimchi et al. disclose locking and unlocking doors via a computing component for the storage compartments [0081]).

	As per Claim 6, Kimchi et al. disclose a electromagnetic transceiver configured to communicate with the user via email, text and with a GPS (Global Positioning System) module at the box (Kimchi et al. teach the control station operating as a remote entity controller [0070] with GPS features [0124] and abilities for customer notification [0074] via text and email [0136]).  

	As per Claim 7, Kimchi et al. disclose a GPS module configured to communicate with an electromagnetic transceiver at the box and with the drone [0070] [0124].

	As per Claim 8, Kimchi et al. disclose the secured side access door further includes an electronic keypad configured to accept a code to enable opening the secured side access door (FIG. 4) [0086].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. Patent Application Publication No. 20150120094) in view of Lewis et al. (U.S. Patent Application Publication No. 20180092484) and Chambers et al. (U.S. Patent Application Publication No. 20180177318).  

As per Claim 4, Kimchi et al. do not explicitly disclose but Chambers et al. do teach the enclosure comprises a metallic alloy configured to shield against an electromagnetic pulse (Chambers et al. teach steel and aluminum among other metal alloys [0024]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with the enclosure comprises a metallic alloy configured to shield against an electromagnetic pulse as seen in Chambers et al. since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one having ordinary skill in the art would have recognized that the results were predictable in managing deliveries.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. Patent Application Publication No. 20150120094) in view of Lewis et al. (U.S. Patent Application Publication No. 20180092484) and Kawai (U.S. Patent Application Publication No. 20070295822).  

	As per Claim 9, Kimchi et al. disclose at least 4 anchor feet attached to the four bottom corners of the enclosure to electrically isolate the enclosure from a receiving surface (Kimchi et al. disclose feet below the enclosure (FIG. 4) [0091]).
	Kimchi et al. do not explicitly disclose but Kawai does teach to electrically isolate the enclosure from a receiving surface [0042].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with to electrically isolate the enclosure from a receiving surface as seen in Kawai since the claimed invention is merely a combination of old elements, and in the .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. Patent Application Publication No. 20150120094) in view of Lewis et al. (U.S. Patent Application Publication No. 20180092484) and Pleis (U.S. Patent Application Publication No. 20170116568).  

	As per Claim 10, Kimchi et al. do not explicitly disclose but Pleis does teach at least one actuator for each top half cover, each actuator configured to automatically open and shut a respective top half cover based on an electronic signal (FIGs. 2, 3) [0020-0021].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with at least one actuator for each top half cover, each actuator configured to automatically open and shut a respective top half cover based on an electronic signal as seen in Pleis since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one having ordinary skill in the art would have recognized that the results were predictable in managing deliveries.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. Patent Application Publication No. 20150120094) in view of Lewis et al. (U.S. Patent Application Publication No. 20180092484) and Skaaksrud (U.S. Patent Application Publication No. 20190283239).  

	As per Claim 11, Kimchi et al. disclose the top half covers and a lock on the side access door as above.  
Kimchi et al. do not explicitly disclose but Skaaksrud et al. do teach a failsafe lock on the compartment, the failsafe lock configured to lock down the enclosure in the event of a perceived threat to the enclosure [1709-1714].
the failsafe lock configured to lock down the enclosure in the event of a perceived threat to the enclosure as seen in Skaaksrud et al. in order to increase system security, thereby mitigating theft, and thus enhancing customer satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to decrease system loss, thereby increasing back end profits.  These inventions when viewed in a combined state would yield predictable results in facilitating lockbox configurations.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. Patent Application Publication No. 20150120094) in view of Lewis et al. (U.S. Patent Application Publication No. 20180092484) and Eck (U.S. Patent Application Publication No. 20190152701).  

	As per Claim 12, Kimchi et al. disclose enable an opening of the top half covers via a signal from a GPS module [0069-0070].
Kimchi et al. do not explicitly disclose but Eck et al. do teach at least one infrared transceiver configured to enable an opening [0077].    
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with at least one infrared transceiver configured to enable an opening as seen in Eck et al. since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one having ordinary skill in the art would have recognized that the results were predictable in managing deliveries.  

Claims 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. Patent Application Publication No. 20150120094) in view of Stevens et al. (U.S. Patent Application Publication No. 20150193731), Perez et al. (U.S. Patent Application Publication No. .  

	As per Claim 13, Kimchi et al. disclose a computer program product comprising a non-transitory computer readable storage medium having computer use-able code executable to perform operations for secure drone delivery to and holding (Kimchi et al. disclose a secure drone delivery system (FIG. 5)), the operations of the computer program product comprising:
	locating a lock box coordinates to a parcel recipient via an address of the parcel recipient provided by a drone shipping company (Kimchi et al. disclose finding secure locations near the user [0028]);
	locking in the lock box coordinates into a drone and sending an email or text to the parcel recipient with a time of the parcel delivery (Kimchi et al. disclose sending an email or text to the user with an estimated delivery time [0136]);
	flying the drone with the parcel to descend over the lock box for opening a top lock box doors [0069];
	delivering the parcel by a drop release of the parcel into the lock box via the top lock box doors and closing the top lock box doors once the parcel has been dropped into the lock box [0069-0072];
	notifying the parcel recipient that the parcel has been delivered and receiving the electronic lock code at the lock box [0074];
	opening a side door of the lock box via the electronic lock code to retrieve the parcel secured and held in the lock box [0086].  
	Kimchi et al. do not explicitly disclose but Stevens et al. do teach locating a closest lock box coordinates and closest lock box [0059].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with locating a closest lock box coordinates and closest lock box as seen in Stevens et al. in order to increase flexibility in customer deliveries and speed of deliveries [0006].  
Kimchi et al. do not explicitly disclose but Perez et al. do teach and an email or text with an electronic lock code [0022].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with an email or text with an electronic lock code as seen in Perez et al. in order to decrease user effort in accessing lockbox data, thereby reducing time in accessing parcels, and thus enhancing throughput of successful deliveries.  One having ordinary skill in the art would be motivated to make this modification in order to decrease instances of lost or abandoned packages, thereby enhancing satisfaction for users of the system.  These inventions when viewed in a combined state would yield predictable results in facilitating parcel deliveries to users.    
Kimchi et al. do not explicitly disclose but Hearing et al. do teach and flying the drone within three feet for sensing the drone with a matching frequency [0035] [0045].  
	Hearing et al. do not explicitly disclose within 3 feet, but Hearing et al. do disclose within 50 feet.  Therefore, Examiner submits that in light of MPEP 2144.05, the disclosure of within 50 feet as seen in Hearing et al. overlaps with the pending claims of within 3 feet.  See MPEP 2144.05 (discussing obviousness of similar and overlapping ranges, amounts, and proportions).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with the matching frequency seen in Hearing et al. in order to permit monitoring of varying shapes, sizes, and rotor configurations of drones, thereby allowing accurate and precise drone detections [0004].
Kimchi et al. do not explicitly disclose but Lewis et al. do teach delivering onto a drop support spring system [0050].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with delivering onto a drop support spring system as seen in Lewis et al. in order to increase capacity of the box, thereby increasing storage use, and thus 

	As per Claim 14, Kimchi et al. disclose entering the electronic lock code into a keypad on the lock box side door [0086].
Kimchi et al. do not explicitly disclose but Stevens et al. do teach closest lock box [0059].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with closest lock box as seen in Stevens et al. in order to increase flexibility in customer deliveries and speed of deliveries [0006].  

As per Claim 15, Kimchi et al. disclose lock box as above.  
Kimchi et al. do not explicitly disclose but Stevens et al. do teach closest lock box [0059].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with closest lock box as seen in Stevens et al. in order to increase flexibility in customer deliveries and speed of deliveries [0006].  
Kimchi et al. do not explicitly disclose but Lewis et al. do teach dropping the parcel toward a bottom of the box on a spring loaded package plate portion of the drop support spring system [0050].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with dropping the parcel toward a bottom of the box on a spring loaded package plate portion of the drop support spring system as seen in Lewis et al. in order to increase capacity of the box, thereby increasing storage use, and thus decreasing trips to the receptacle.  One having ordinary skill in the art would be motivated to make this modification in order to decreasing human time and effort in package retrieval, thereby enhancing satisfaction for users of the system.  These 

	As per Claim 16, Kimchi et al. do not explicitly disclose but Hearing et al. do teach sensing the drone with a matching frequency via an electromagnetic communication [0026]. 
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kimchi et al. with sensing the drone with a matching frequency via an electromagnetic communication as seen in Hearing et al. in order to permit monitoring of varying shapes, sizes, and rotor configurations of drones, thereby allowing accurate and precise drone detections [0004].  

	As per Claim 18, Kimchi et al. disclose an electronic lock code for another parcel [0067].

	As per Claim 19, Kimchi et al. disclose receiving another parcel from another recipient identified by another electronic lock code [0067].

	As per Claim 20, Kimchi et al. disclose another package plate reserved for another parcel and another parcel recipient [0085].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (U.S. Patent Application Publication No. 20150120094) in view of Stevens et al. (U.S. Patent Application Publication No. 20150193731), Perez et al. (U.S. Patent Application Publication No. 20180190054), Hearing et al. (U.S. Patent Application Publication No. 20150302858), Lewis et al. (U.S. Patent Application Publication No. 2018009248), and Park (U.S. Patent Application Publication No. 20180244404).  

As per Claim 17, Kimchi et al. do not explicitly disclose but Park does teach sensing the drone with an infrared communication [0047].  
sensing the drone with an infrared communication as seen in Park since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one having ordinary skill in the art would have recognized that the results of the combination were predictable in drone detection measures.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.E.B./Examiner, Art Unit 3627       


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627